Title: From George Washington to Charles MacIver, 1 March 1785
From: Washington, George
To: MacIver, Charles



Sir,
Mount Vernon 1st March 1785.

Whilst I was at Richmond in November last, I received a letter & extracts from you on the subject of emigration—It was put into my hands at a time when I was much engaged, accompanied by many other papers, which with them were put by & forgotten, until your second letter reminded me of them. As I do not clearly comprehend your plan, & if I did, as a discussion

of it by letter would be tedious & less satisfactory; if you will be at the trouble of calling upon me at any time when I am in Alexandria, or of riding down here; I will give you my sentiments with freedom & candour, when I more fully understand it. I am &c.

G: Washington

